Citation Nr: 0502658	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  03-07 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the cervical spine for the 
period prior to March 22, 2004.

2.  Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease of the cervical spine for the 
period commencing March 22, 2004.


WITNESSES AT HEARING ON APPEAL

Appellant and C. C.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from October 1991 to 
October 1995.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in April 2002 by the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  During the pendency of the appeal, a 
rating decision in July 2004 increased the evaluation for 
degenerative disc disease of the cervical spine to 40 percent 
effective March 22, 2004, the date of a VA examination.

In January 2004, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in December 2004.  


FINDINGS OF FACT

1.  Prior to March 22, 2004, degenerative disc disease of the 
cervical spine was primarily manifested by subjective 
complaints of pain and no more than moderate limitation of 
motion, without muscle spasms or significant loss of lateral 
motion.

2.  For the period commencing March 22, 2004, degenerative 
disc disease of the cervical spine is manifested by pain on 
use and two flare-ups of neck pain per month but is not 
manifested by unfavorable ankylosis of the entire spine or by 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  


CONCLUSIONS OF LAW

1.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the cervical spine for the 
period prior to March 22, 2004, is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.71a, Diagnostic Code 5293 (2002); 67 Fed. Reg. 54349 
(August 22, 2002).


2.  Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease of the cervical spine for the 
period commencing March 22, 2004, is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

With regard to the duty to notify the veteran, a VCAA notice 
letter from the Appeal Management Center (AMC) to the veteran 
in March 2004 notified him of the evidence needed to 
substantiate  his claims, to include medical evidence or 
other relevant evidence showing that his disability met 
criteria for higher evaluations, and informed him of the 
evidence which VA had obtained and of the evidence which he 
should submit in support of his claims.  The veteran was 
provided contact information if he had questions or needed 
assistance.  A supplemental statement of the case furnished 
in March 2003 notified the veteran of the former and revised 
criteria to rate degenerative disc disease of the cervical 
spine.  

The AMC's letter to the veteran and the supplemental 
statement of the case satisfied the first three elements of 
notice discussed in Pelegrini II.  Although the RO did not 
explicitly request that the veteran provide any evidence in 
his possession he thought was relevant to his claims, it did, 
as noted above, advise him that it was his ultimate 
responsibility to support his claim with appropriate evidence 
such that any deficiency in the wording of the notice was a 
harmless error.  The Board also finds that any error in not 
providing a single notice to the appellant covering all 
content requirements would be harmless and non-prejudicial, 
in that the veteran has not identified any pertinent records 
to be obtained by VA.  In light of the foregoing, the Board 
concludes that the veteran was afforded adequate notice 
specific to the instant claims.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

VA has also satisfied the duty to assist pursuant to the 
VCAA.  VA obtained private and VA records of treatment of the 
veteran's cervical spine disability.  In addition, VA 
afforded the veteran three examinations to evaluate the 
severity of his cervical spine disability.  The veteran has 
not identified any additional evidence relevant to the claim 
on appeal.  Therefore, the Board finds that further 
assistance is not required and the case is ready for 
appellate review.  

II. Legal Criteria

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  When 
there is a question as to which of 2 disability evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).

The Court has held that, following an initial award of 
service connection for a disability, separate ratings can be 
assigned for separate periods of time, a practice known as 
"staged ratings".  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2003) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.

The criteria for evaluating disabilities of the spine were 
revised effective September 26, 2003.  See 68 Fed. Reg. 
51454-51456 (August 27, 2003). 

Prior to the amendments, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 provided that a 10 percent evaluation was warranted 
for intervertebral disc syndrome with characteristic pain on 
motion.  An evaluation of 20 percent evaluation was warranted 
for intervertebral disc syndrome with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position.  A 40 percent evaluation was warranted 
for severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
required pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (that 
is, with characteristic pain and demonstrable muscle spasm 
and an absent ankle jerk or other neurological findings 
appropriate to the site of the diseases disc) and little 
intermittent relief.

Also prior to the amendments, 38 C.F.R. § 4.71a, Diagnostic 
Code 5290 provided that slight limitation of motion of the 
cervical spine warranted a 10 percent evaluation.  Moderate 
limitation of motion warranted a 20 percent evaluation.  
Severe limitation of motion warranted a 30 percent 
evaluation.  

Diagnostic Code 5293 was revised effective September 23, 
2002.  See 67 Fed. Reg. 54349 (August 22, 2002).  The revised 
Diagnostic Code 5293 provides that intervertebral disc 
syndrome should be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Revised Diagnostic Code 
5293 provides that: an evaluation of 10 percent is warranted 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months; an evaluation of 20 percent 
is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; an 
evaluation of 40 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months; and an evaluation of 60 percent requires 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.

Note (1) to revised Diagnostic Code 5293 provides that, for 
purposes of evaluations under that diagnostic code, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

In addition, prior to the amendments effective September 26, 
2003, regulations provided that the rating for an orthopedic 
disorder should reflect any functional limitation which is 
due to pain which is supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  See 38 C.F.R. § 4.40 (2004).  
The factors of disability reside in reductions of their 
normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45 (2004).  It is 
the intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2004).  The 
United States Court of Appeals for Veterans Claims (Court) 
held that a diagnostic code based on limitation of motion of 
a joint did not subsume 38 C.F.R. § 4.40 and that 38 C.F.R. 
§ 4.14, which prohibits rating the same disability under 
different diagnoses, did not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including during flare-ups.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

The revised criteria effective September 26, 2003, include 
Diagnostic Code 5243, pertaining to intervertebral disc 
syndrome, which provides that intervertebral disc syndrome is 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The General Rating Formula for Diseases and Injuries of the 
Spine provides that, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees warrants an evaluation of 20 
percent.  Forward flexion of the cervical spine 15 degrees or 
less  or favorable ankylosis of the entire cervical spine 
warrants an evaluation of 30 percent.  Unfavorable ankylosis 
of the entire cervical spine warrants an evaluation of 40 
percent.  An evaluation of 100 percent requires unfavorable 
ankylosis of the entire spine.  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that: an evaluation of 10 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months; an 
evaluation of 20 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months; an evaluation of 40 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; and an evaluation of 60 
percent requires intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

III. Factual Background

Private X-rays of the veteran's cervical spine in September 
2000 showed moderately severe degenerative disc disease at 
C6-7.  

In July 2001, the veteran was evaluated by a VA physiatrist.  
The veteran's chief complaints were neck pain and low back 
pain.  It was noted that his private X-rays had shown 
cervical degenerative disc disease.  The veteran stated that 
he had a constant axial-pressure type pain at the base of his 
neck which was non-radiating and not associated with 
paresthesias, numbness, or weakness.  He had no pain on range 
of motion of the shoulders but could aggravate the pain with 
range of motion of his neck.  On examination, inspection of 
the neck revealed poor posture.  Palpation revealed no 
trigger point or spasm.  Both upper trapezius were tight.  
Scapula humeral rhythm was normal.  The assessment was that 
the veteran had chronic mechanical neck pain aggravated by 
poor posture.  Physical therapy, including home exercises, 
was recommended.  

At a VA spine examination  in November 2001, the veteran 
complained that his neck bothered him most of the time.  He 
reported that he had had a few VA physical therapy treatments 
including ultrasound, electrical stimulation, and massage of 
his neck.  He stated that chiropractic treatment in the past 
had not helped him.  He was using a dry heating pad as 
needed.  On examination, cervical range of motion was forward 
flexion to 30 degrees, extension to 25 degrees, lateral 
flexion to 35 degrees bilaterally, and rotation to 50 degrees 
bilaterally.  Although the veteran voiced discomfort to 
palpation along his lower cervical vertebrae, the examiner 
did not observe any objective evidence of pain.  There was no 
tenderness of the trapezius muscles.  A neurological 
examination was normal.  X-rays showed narrowed disc space at 
the C6-7 level, posterior spurring, and foraminal body 
encroachment at 
C6-7.  The diagnosis was C6-7 degenerative disc disease.  

A private MRI of the cervical spine in October 2002 showed 
the following:
(1)	Broad based left paracentral and lateral disc 
herniation at C5-6 causing slight attenuation of the 
exiting left C-6 nerve root but no spinal canal 
stenosis;
(2)	Small left paracentral disc protrusion at C6-7 
associated with some uncinate spurring, with slight 
attenuation of the exiting nerve roots bilaterally at 
this level; and
(3)	No other evidence of disc herniation or spinal 
stenosis in the cervical spine.    

At a hearing before a Decision Review Officer in March 2003, 
the veteran testified that: he worked as a home improvement 
contractor on roofing, siding, and similar jobs; he felt that 
his neck condition affected the grip strength of his when he 
was using a hammer; and he was taking Darvocet for pain.

The veteran had a VA MRI of the cervical spine in January 
2004 which compared to the October 2002 MRI showed that: the 
disc bulge at C5-6 had progressed to a central herniation 
with mild to moderate central canal stenosis; and the 
presence of a broad-based disc bulge at C6-7 which caused 
minimal central canal stenosis.

A VA fee-basis orthopedic examination in March 2004, it was 
noted that the veteran worked as a contractor.  The veteran 
complained of constant neck pain radiating to his left 
shoulder and arm.  The veteran stated that intermittently he 
felt pins-and-needles in his left hand globally.  The veteran 
felt that his neck was stiff and that both of his upper 
extremities were weak.  The veteran described flare-ups 
occurring about twice a month during which he had decreased 
range of motion of his neck and shoulder and decreased 
endurance.  He stated that at worst a flare-up would last a 
week.  He did not identify any factor which precipitated his 
flare-ups, but indicated that his heavy duty work would 
bother him.  The veteran claimed to have the associated 
symptoms of weakness in both arms, pins-and-needles in his 
left hand, and dizziness during flare-ups of neck and 
shoulder pain.  It was noted that an MRI had shown disc 
bulges at C5-6 and C6-7, with foraminal impingement but 
without any stenosis of the spinal cord.  The veteran 
indicated that he took Darvocet for breakthrough pain which 
helped some.  He said that he did some exercises at home 
which did not help much and used a TENS unit once in a while.  
The veteran was able to dress and groom himself, cook, clean, 
do laundry, make a bed, take out trash, mow the lawn, and 
drive a car.  He played baseball and wet hunting and fishing.  
He was working full-time as a contractor.

On examination, range of motion measured with a goniometer 
showed that the veteran extended the spine 30 degrees and 
went two fingerbreadths shy of chin to chest.  When the 
examiner assisted the veteran to 40 degrees of extension, he 
complained of neck pain.  Side bending was to 30 degrees 
equal and symmetric.  Lateral rotation was to 50 degrees 
equal and symmetric.  Sensation was intact to light touch and 
pinprick in the C3, C4, C5, C6, C7, and C8 areas.  The 
diagnosis was cervical spine degenerative disc disease at C5-
6 and C6-7 with a herniated nucleus pulposus at C5-6 and a 
bulging disc at C6-7 with chronic neck pain and left-sided 
radicular symptoms.  The examiner noted that the veteran 
complained of fatigue and loss of endurance related to his 
cervical spine condition.      

The examiner commented that the veteran's flare-ups of neck 
and shoulder pain twice a month were incapacitating from the 
point of view of gainful employment and functioning in the 
home.    



IV. Analysis

With regard to the issue of entitlement to an evaluation in 
excess of 20 percent for degenerative disc disease of the 
cervical spine for the period prior to March 22, 2004, the 
Board will consider the relevant evidence for the periods 
before and after the revision of Diagnostic Code 5293 
effective September 23, 2002.

Prior to September 22, 2002, the findings at the VA 
examination in November 2001 did not warrant an evaluation in 
excess of 20 percent.  The examination findings showed 
characteristic pain on motion of the veteran's neck, 
warranting an evaluation of 10 percent under former 
Diagnostic Code 5293, but did not show muscle spasm or loss 
of lateral spine motion so as to warrant an evaluation of 20 
percent under that diagnostic code.  The limitation of motion 
of the cervical spine found at the VA examination in November 
2001 was no more than moderate and thus warranted an 
evaluation of 20 percent, but no more, under Diagnostic Code 
5290.  The 20 percent evaluation adequately and appropriately 
compensated the veteran for any functional loss which he 
experienced due to neck pain.  See 38 C.F.R. § 4.40.  
Subsequent to September 22, 2003, the effective date of 
revised Diagnostic Code 5293, and prior to March 22, 2004, 
there were no evaluations or examinations to rate the 
severity of the veteran's cervical spine disability.  
Therefore, there is no basis on which to allow an evaluation 
in excess of 20 percent for degenerative disc disease of the 
cervical spine for the period prior to March 22, 2004.  See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.71a, 
Diagnostic Code 5293 (2002); 67 Fed. Reg. 54349 (August 22, 
2002).

For the period commencing March 22, 2004, the only medical 
evidence is the report of the VA examination on that date.  
The remaining issue is, therefore, whether the March 22, 
2004, examination findings warrant an evaluation in excess of 
40 percent under current Diagnostic Code 5243.  For the 
reasons stated below, the Board finds that they do not.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, the only schedular rating pertaining to the 
cervical spine higher than 40 percent is an evaluation of 100 
percent which requires unfavorable ankylosis of the entire 
spine which has not been demonstrated in the veteran's case 
at any time.  Under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating episodes, an evaluation 
of 60 percent would require intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months, which has not been found in 
the veteran's case.  With regard to incapacitating episodes, 
the Board notes that the veteran's reported twice-monthly 
flare-ups of neck pain do not meet VA's schedular definition 
of an incapacitating episode because there is no evidence 
that bed rest has been prescribed by a physician for any of 
the veteran's flare-ups.  See Note (1) to revised Diagnostic 
Code 5293. 

In sum, the applicable criteria for higher evaluations prior 
to or subsequent to March 22, 2004 for degenerative disc 
disease of the cervical spine, have not been met.  As the 
preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 
  

ORDER


Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the cervical spine for the 
period prior to March 22, 2004, is denied.

Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease of the cervical spine for the 
period commencing March 22, 2004, is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


